J-S22001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: N.H., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                 v.

APPEAL OF: S.H., MOTHER

                                              No. 1508 MDA 2015


             Appeal from the Order Entered August 3, 2015
         In the Court of Common Pleas of Susquehanna County
          Juvenile Division at No(s): CP-58-DP-0000014-2014

IN THE INTEREST OF: P.H., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                 v.

APPEAL OF: S.H., MOTHER

                                              No. 1509 MDA 2015


             Appeal from the Order Entered August 3, 2015
         In the Court of Common Pleas of Susquehanna County
          Juvenile Division at No(s): CP-58-DP-0000015-2014

IN THE INTEREST OF: B.M., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA


                 v.

APPEAL OF: S.H., MOTHER

                                              No. 1510 MDA 2015


             Appeal from the Order Entered August 3, 2015
         In the Court of Common Pleas of Susquehanna County
          Juvenile Division at No(s): CP-58-DP-0000016-2014
J-S22001-16


BEFORE: MUNDY, J., DUBOW, J., and STRASSBURGER, J.*

MEMORANDUM BY MUNDY, J.:                              FILED APRIL 20, 2016

        Appellant, S.H. (Mother) appeals from the August 3, 2015 permanency

review orders changing the permanency goals to adoption with respect to

her daughters, N.H., born in February 2007, and P.H., born in March 2009,

and her son, B.M., born in July 2013 (collectively, the Children). 1      After

careful review, we affirm.2

        The certified record reveals the following factual and procedural

history. On May 21, 2014, the Susquehanna County Services for Children

and Youth (the Agency) filed dependency petitions alleging that it received a

report that Mother was abusing methamphetamines and prescription drugs.

The Agency alleged that it subsequently performed two drug tests on

Mother. Mother tested positive in the first drug test for methamphetamines,

amphetamines, opiates, cocaine, and oxycodone. In the second drug test,

Mother tested positive for the same controlled substances, as well as for

benzodiazepines.      In addition, Mother signed voluntary placements for the

Children on May 19, 2014.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 Mother is also the natural parent of another female child, B.M., born in
December 2011, who is not a subject of this appeal.
2
 J.H. is the natural father of N.H. and P.H. E.M. is the natural father of B.M.
Neither father filed a notice of appeal from the subject orders, nor is either
one a party to Mother’s appeal.



                                           -2-
J-S22001-16


       On June 17, 2014, the juvenile court adjudicated the Children

dependent. The Children’s permanency goals were set as return to parent.

The trial court held permanency review hearings on October 2, 2014,3 and

January 29, 2015, after which it found that Mother had not complied with

her permanency plan.

       On March 31, 2015, the Agency requested another permanency review

hearing, asserting that it was seeking to change the Children’s permanency

goals to adoption. A hearing on the Agency’s petition was set for June 16,

2015. The certified record includes a recipient list of those notified of the

permanency review hearing, including Mother and her appointed counsel,

Attorney Giangrieco. Thereafter, on July 1, 2015, for reasons not specified

in the record, the trial court rescheduled the hearing for August 3, 2015.

The certified record also includes a recipient list of those notified of the

rescheduled permanency review hearing, including Mother and her appointed

counsel, Brianna Strope Vaughn, Esquire (Attorney Vaughan), who was from

Attorney Giangrieco’s law office.

       On the day of the hearing, in open court, Attorney Vaughan informed

the trial court that she received a telephone call from Mother that morning,

and that Mother left a message requesting her to seek a continuance of the
____________________________________________


3
  On October 23, 2014, Mother requested the appointment of counsel. By
order dated October 24, 2014, the trial court appointed Michael J.
Giangrieco, Esquire, to represent Mother in the dependency matter.




                                           -3-
J-S22001-16


hearing. N.T., 8/3/15, at 2. Attorney Vaughan stated, “[the hearing has]

been continued since June 17th, I believe. Since that time and before that

time, I’ve had no contact with [Mother] up until today’s phone call.        I

attempted to call her back after I received that message[.] [S]he did not

answer the phone and I’ve had no communication to know what her position

is regarding this matter.” Id. Attorney Vaughan then made an oral motion

for a continuance of the hearing, which the trial court denied.           Id.

Thereafter, the court received testimony from Jolene Kelly, the Agency

caseworker, whom Attorney Vaughan cross-examined.

       On August 3, 2015, at the conclusion of the hearing, the trial court

changed the Children’s permanency goals to adoption.          On September 2,

2015, Mother timely filed notices of appeal and concise statements of errors

complained of on appeal pursuant to Pennsylvania Rule of Appellate

Procedure 1925(a)(2)(i), which this Court consolidated sua sponte.4      See

generally Pa.R.A.P. 513. On September 23, 2015 the trial court filed a Rule

1925(a) opinion.

       On appeal, Mother presents the following issues for our review.

              I. Whether the [t]rial [c]ourt abused its discretion in
              changing the goal to adoption where the trial court
____________________________________________


4
   By order dated September 14, 2015, the juvenile court directed Mother to
file new concise statements within twenty-one days because it was
“uncertain as to the basis of [Mother’s] appeal….” Trial Court Order,
9/14/15. Mother complied on September 22, 2015, by filing amended
concise statements.



                                           -4-
J-S22001-16


            denied [Mother]’s counsel’s motion to continue the
            hearing to allow [Mother] the opportunity to be
            present to refute the evidence of … [the Agency],
            and heard only evidence from [the Agency], thereby
            unreasonably denying [Mother] due process[?]

Mother’s Brief at 4.

      Mother argues on appeal that she was denied due process of law when

the court denied her request for a continuance of the permanency review

hearing. Our standard of review is well-established.

            A decision to grant or deny a continuance rests
            within the sound discretion of the trial court. We will
            not reverse a trial court’s decision absent a showing
            of abuse of that discretion or prejudice to the
            defendant. [A]n abuse of discretion is not merely an
            error of judgment.       Rather, discretion is abused
            when the law is overridden or misapplied, or the
            judgment exercised is manifestly unreasonable, or
            the result of partiality, prejudice, bias, or ill-will, as
            shown by the evidence or the record.

Commonwealth v. Flor, 998 A.2d 606, 620 (Pa. 2010) (citations and

internal quotations omitted).

      Mother asserts that although she was notified of the permanency

review hearing, she “was not afforded the opportunity to be heard.”

Mother’s Brief at 10. Further, Mother maintains that the trial court “failed to

weigh [her] due process rights against the need to hold a hearing at that

time.” Id. In short, Mother contends that a continuance of the permanency

review hearing “would not have been unreasonable.” Id. at 11.

      We have explained, “[d]ue process requires nothing more than

adequate notice, an opportunity to be heard, and the chance to defend

                                      -5-
J-S22001-16


oneself in an impartial tribunal having jurisdiction over the matter.” In re

J.N.F., 887 A.2d 775, 781 (Pa. Super. 2005). Here, there is no dispute that

Mother and Attorney Vaughan were provided adequate notice of the hearing

date, and that Mother’s request was not made until the day of the hearing.

See, e.g., Commonwealth v. Antidormi, 84 A.3d 736, 746 (Pa. Super.

2014) (holding trial court did not abuse its discretion in denying day of trial

request for continuance based on “nothing more than an unsupported

allegation[]”), appeal denied, 95 A.3d 275 (Pa. 2014). Instantly, Attorney

Vaughan provided no basis for Mother’s continuance request, and added that

Mother did not return her calls. Attorney Vaughan advised the court, “I’ve

had no communication to know what [Mother’s] position is regarding this

matter.”   N.T., 8/3/15, at 2.     In addition, Mother was represented by

Attorney Vaughan at the hearing, who cross-examined the Agency’s witness.

As a result, we conclude the trial court did not abuse its discretion when it

denied Mother’s request for a continuance. See Flor, supra.

      Based on the foregoing, Mother’s sole issue on appeal is devoid of

merit. Accordingly, we affirm the August 3, 2015 orders.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/20/2016

                                     -6-